B. F. SAFFOLD, J.
There is no bill of exceptions in the record, and the only matter assigned as error is the rendition of judgment for the defendant on the verdict. The verdict clearly conveys this meaning — that the defendant owes nothing, because $1,300 had been paid on the note, and $1,662 of the consideration had been lost to the debtors by the unsoundness of the slaves. The woman Julia was expressly found to have been a part of the consideration of the note, and to have been *358valueless. Mary also was found to have been unsound to the extent of half the price agreed to be paid for her ; and to have been mentioned in the bill of sale, and warranted by the plaintiff to be sound. The unsoundness and warranty of soundness are expressly referred to the date of the note sued on. In Seawell v. Glidden (1 Ala. 52), this court said: “ If the facts found are such as to show that there were other facts, touching which there was evidence, and in regard to these the verdict is silent, the court ought to award a venire facias de novo.” In Lee v. Campbell’s Heirs (4 Porter, 198), the court said: “ If they (the jury) return facts, intelligently set forth, which show no right to recover, or which show a good cause of action without any available defence, it would certainly be the duty of the court to render a judgment.”
The verdict in this case can scarcely be called a special one. But, if it be so regarded, every material fact is disclosed, upon which the finding for the defendant is based. It needs no intendment, or reference to extrinsic facts which appear upon the record, to ascertain its meaning. Juries sometimes state their reasons for the verdict, and they may be asked which precise issue or issues they find in the affirmative or negative. 3 Chit. Gen. Prac. 920. But this does not render the verdict special; nor does it amount to that species of special verdict spoken of by Blackstone (3 Comm. 378), when the jury find a verdict generally for the plaintiff, but subject nevertheless to the opinion of the judge, or the court above, on a special case stated by the counsel on both sides, with regard to a matter of law. In Porter v. Rummery (10 Mass. R. 64), the defendant in a real action pleaded not guilty as to part of the land demanded, and non-tenure as to the remainder. Both points were in issue, and the jury returned a verdict of not guilty. The verdict was objected to, as being upon one of the issues only. The court said : “ The general rule is, that although the verdict may not conclude, formally or punctually, in the words of the issue, yet, if the point in issue can be concluded out of the finding, the court shall work the verdict into form, and make it serve according to the justice of the case.” It was further said, that if the verdict, expressed in the terms of the first issue, was understood at the trial in a restrictive application, the jury, it may be presumed, would have been further inquired of, as to their finding upon the second issue.
In the present case, if the reasons given by the jury for their finding in favor of the defendant were deemed insufficient at the trial, they ought to have been further inquired of, or a motion made for a new trial. It does not appear that the defendant obtained more than he was entitled to; .and therefore the plaintiff cannot complain of the statement of the reasons *359by which they attained their conclusion. Toulmin & Lesesne v. Edmondson, 2 Ala. 259. The judgment is affirmed.
Brickell, J., not sitting, having been of counsel.